                                                                                                                                    US D C S D N Y
                                                U NI T E D S T A T E S DI S T RI C T C O U R T                                      D OC U ME NT
                                        F O R T H E S O U T H E R N DI S T RI C T O F N E W Y O R K                                 E L E C T R O NI C A L L Y FI L E D
                                                                                                                                    D O C #:
                                                                                                                                    D A T E FI L E D: 6 / 2 8 / 2 0 2 1
             A LI C E G RI F FI N

                                                           Pl ai ntiff                      N O TI C E O F V O L U N T A R Y DI S MI S S A L
                                                                                            WI T H P R E J U DI C E P U R S U A N T T O
                                               - a g ai nst-                                F. R. C. P. 4 1( a)( 1)( A)(i)

             W MI LI Q UI D A TI N G T R U S T a n d                                        I n d e x N o. 1: 2 1- c v- 0 4 5 5 4 ( G H W)
             M R. C O O P E R G R O U P I N C.

                                                           D ef e n d a nts

                               N O TI C E O F V O L U N T A R Y DI S MI S S A L WI T H P R E J U DI C E
                       P U R S U A N T T O F E D E R A L R U L E O F CI VI L P R O C E D U R E 4 1( a)( 1)( A)(i)

                    N O TI C E I S H E R E B Y GI V E N t h at, o n M a y 2 0, 2 0 2 1, Pl ai ntiff, Ali c e Griffi n, c o m m e n c e d
         t h e a b o v e- c a pti o n e d a cti o n a g ai nst D ef e n d a nts, W MI Li q ui d ati n g Tr ust a n d Mr. C o o p er Gr o u p,
         I n c.

                    N O TI C E I S H E R E B Y F U R T H E R GI V E N t h at, o n J u n e 1, 2 0 2 1, a n a m e n d e d c o m pl ai nt
         w as fil e d.

                    N O TI C E I S H E R E B Y F U R T H E R GI V E N t h at n ot wit hst a n di n g t h e m erits of Pl ai ntiff’s
         cl ai m s or t h e v ali dit y of h er all e g ati o ns, p urs u a nt t o F e d er al R ul e of Ci vil Pr o c e d ur e 4 1( a)( 1)( A)(i),
         Pl ai ntiff, Ali c e Griffi n, h er e b y gi v es n oti c e t h at t h e a b o v e- c a pti o n e d a cti o n is v ol u nt aril y
         dis mi ss e d wit h pr ej u di c e a g ai nst D ef e n d a nts W MI Li q ui d ati n g Tr ust a n d Mr. C o o p er Gr o u p, I n c.

           D at e d: J u n e 2 8, 2 0 2 1
           N e w Y or k, N e w Y or k
                                                                               /s/ Ali c e Griffi n
                                                                               Ali c e Griffi n
                                                                               1 2 1 E ast 1 2 t h Str e et, # 7 C
                                                                               N e w Y or k, N e w Y or k 1 0 0 0 3
                                                                               6 4 6 -3 3 7 -3 5 7 7




Pl ai ntiff h as v ol u nt aril y dis miss e d t his c as e wit h pr ej u di c e u n d er F. R. C. P. 4 1( a)( 1)( A)(i). T h e Cl er k of C o urt is dir e ct e d t o
t er mi n at e all p e n di n g m oti o ns, a dj o ur n all d e a dli n es , a n d cl os e t his c as e.

S O O R D E R E D.

D at e d: J u n e 2 8, 2 0 2 1
N e w Y or k, N e w Y or k                                                          _____________________________________
                                                                                             G R E G O R Y H. W O O D S
                                                                                            U nit e d St at es Distri ct J u d g e
